Exhibit 10.1
CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WIH
THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT REQUEST.
THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS [***].
AMENDMENT NO. 1
TO THE
PROPPANT SUPPLY AGREEMENT
     THIS AMENDMENT NO. 1 TO THE PROPPANT SUPPLY AGREEMENT (this “Amendment”),
dated as of February 28, 2011, is entered into by and between CARBO Ceramics
Inc., a Delaware corporation (“Seller”), and Halliburton Energy Services, Inc.,
a Delaware corporation (“Buyer”). Defined terms used herein, but not otherwise
defined, shall have such meanings as are set forth in the Supply Agreement (as
defined below).
RECITALS
     WHEREAS, reference is herein made to that certain Proppant Supply Agreement
by and between Seller and Buyer dated August 28, 2008 (the “Supply Agreement”);
and
     WHEREAS, Seller and Buyer desire to amend the Supply Agreement as set forth
herein in accordance with Section 11.3 of the Supply Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Seller
hereby agree as follows:
1. Amendments to the Supply Agreement.
     (a) Article I. The definition “Prioritize” in Article I of the Supply
Agreement is hereby amended and restated in its entirety by the following:
“Prioritize” means that in the event of applicable Seller Product shortages,
Seller shall use commercially reasonable efforts to fill the orders of Buyer and
the Buyer Beneficiaries before orders from other parties for the identical
Product made under similar circumstances, including the Geographic Region for
which the order is placed. Buyer and Seller agree that Seller shall have
satisfied its obligation to use commercially reasonable efforts hereunder if
Seller makes available to Buyer in one or more Geographic Regions a percentage
of Seller’s actual annual manufactured output as follows in the table below;
provided, however, that in no event shall Seller’s commercially reasonable
efforts require it to provide more than [***] of Product multiplied by the
applicable percentage of actual manufactured output set forth in the table
below:

 



--------------------------------------------------------------------------------



 



          Percentage of Actual Calendar Year   Manufactured Output
2011
  [***]%
2012
  [***]%
2013 and each calendar year thereafter during the term of the Agreement
  [***]%

     (b) Section 2.1. Section 2.1 of the Supply Agreement is hereby amended and
restated in its entirety by the following:
“2.1 Agreement to Purchase Products. Beginning on the Effective Date and
throughout the term of this Agreement, Buyer hereby agrees that it and its
Affiliates shall purchase at least [***]% of their total global Product
requirements from Seller each calendar year, as further described herein (the
“Purchase Commitment”). In addition, Buyer and its Affiliates shall use
commercially reasonable efforts to purchase at least [***]% of their total
international Product requirements (excludes the United States) from Seller each
calendar year. Notwithstanding the foregoing, in no event shall Buyer or its
Affiliates be prohibited from purchasing products on the market from third
parties which are similar to the Products, even if such third party is a
competitor of Seller. Each Buyer Beneficiary shall execute an Affiliate Addendum
before being able to purchase CARBO Products under the terms of this Agreement,
using the form set forth herein as Exhibit A. Each Affiliate Addendum shall
(a) incorporate the terms of this Agreement, and (b) contain such other
provisions as may be reasonably necessary to comply with the applicable laws and
regulations of the jurisdiction in which the Buyer Beneficiary is located.”
     (c) Section 3.1. Section 3.1 of the Supply Agreement is hereby amended and
restated in its entirety by the following:
“3.1 Selling Price.
     (a) Seller shall sell, and shall cause its Affiliates to sell, each CARBO
Product to Buyer or the Buyer Beneficiaries, as applicable, at the then current
Base Selling Price, less any discount set forth in Section 3.2 below. Base
Selling Prices shall be calculated for each Seller Product Line on a three-month
basis for each Geographic Region and Seller shall send Buyer a written report
that sets forth the Base Selling Price by Seller Product Line in each Geographic
Region (a “Pricing Report”), as set forth in the table below; provided, however,
that the Pricing Report delivered to Buyer on March 1, 2011, shall be based on
the period commencing on January 1, 2011, and ending on February 28, 2011. The
Base Selling Price in each Pricing Report shall be effective on the first day of
the month following delivery of the Pricing Report to Buyer by Seller.

2



--------------------------------------------------------------------------------



 



          Period Basis for   Delivery Date of   Effective Date of Pricing Report
  Pricing Report   Pricing Report
December 1 — February 28
(February 29, as applicable)
  March 1   April 1
March 1 — May 31
  June 1   July 1
June 1 — August 31
  September 1   October 1
September 1— November 30
  December 1   January 1

(b) From time to time during the term of this Agreement, Buyer and Seller may
also enter into special written pricing arrangements for Seller Product Lines in
particular Geographic Regions. Any such arrangements shall be specified in a
written document executed by both Parties.”
     (d) Section 3.2. Section 3.2 of the Supply Agreement is hereby amended and
restated in its entirety by the following:
“3.2 Discount. During the term of this Agreement, Buyer and Buyer Beneficiaries
shall receive a [***]% discount from the Base Selling Price for each Seller
Product sold pursuant to this Agreement.”
     (e) Section 3.3. Section 3.3 of the Supply Agreement is hereby deleted in
its entirety and replaced with “[Intentionally omitted.],” and all references to
Section 3.3 in the Supply Agreement are hereby deleted.
     (f) Section 4.1. In order to correct an error in the equation to calculate
Actual Purchase Percentage in Section 4.1 of the Supply Agreement, “100%” is
hereby replaced with “100” in such equation.
     (g) Section 6.1. Section 6.1 of the Supply Agreement is hereby deleted in
its entirety and replaced with “[Intentionally omitted.],” and all references to
Section 6.1 in the Supply Agreement are hereby deleted.
     (h) Section 7.1. Section 7.1 of the Supply Agreement is hereby amended and
restated in its entirety by the following:
“7.1 Term. The term of this Agreement shall be for a period beginning on the
Effective Date and ending on January 15, 2016, unless earlier terminated in
accordance with the provisions of this Agreement or extended by agreement of the
Parties. Unless provided otherwise in this Agreement, upon termination of this
Agreement, neither Party shall have any liability or obligation under this
Agreement of any kind.”
     2. Ratification. Except as expressly modified and amended by this
Amendment, the Supply Agreement is ratified and confirmed in all respects and
shall continue in full force and effect.
     3. Governing Law. This Amendment shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the

3



--------------------------------------------------------------------------------



 



State of Delaware applicable therein, without giving effect to the conflicts of
laws principles thereof, and specifically excludes the U.N. Convention on
Contracts for International Sale of Goods.
     4. Counterparts. This Amendment may be executed in multiple counterparts,
each of which when so executed shall be deemed an original and all of which
shall constitute one and the same agreement.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
date first above written.

            SELLER:

CARBO CERAMICS INC.
      By:   /s/ Gary Kolstad       Name: Gary Kolstad      Title: President and
Chief Executive Officer        BUYER:

HALLIBURTON ENERGY SERVICES, INC.
      By:   /s/ David M. Adams       Name: David M. Adams      Title: Vice
President      

Signature Page — Amendment No. 1 to the Proppant Supply Agreement

 